PER CURIAM.
The State of Florida appeals the dismissal of an information against the appellee, Jack Humphrey. Humphrey was charged with violating section 847.011, Florida Statutes (1987), by possessing or distributing obscene materials. The trial court found the statutory definition of obscenity unconstitutionally vague and the statute a violation of the right of privacy guaranteed by the Florida Constitution. We reverse.
The order of dismissal was entered on December 15, 1988. This court subsequently upheld the constitutionality of section 847.011, on both grounds raised in this appeal in State v. Long, 544 So.2d 219 (Fla. 2d DCA 1989), jurisdiction accepted Long v. State, 550 So.2d 467 (Fla.1989). Accordingly, the dismissal in this case is reversed.
SCHEB, A.C.J., and FRANK and THREADGILL, JJ., concur.